Motions Denied and Order filed March 1, 2022.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-21-00274-CV
                                    ____________

                          IN THE INTEREST OF E.M.S.


                    On Appeal from the 300th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 43370

                                      ORDER

      The Office of the Attorney General of Texas (“OAG”) filed a notice of
interlocutory appeal pursuant to section 51.014(a)(8) of the Texas Civil Practice
and Remedies Code from the denial of a plea to the jurisdiction. The record before
this court contains an order denying appellant’s plea, signed by the trial court on
May 27, 2021.

      On June 17, 2021, appellant’s brief was filed. Appellee’s brief was filed July
29, 2021. Appellant filed a reply brief on August 2, 2021, and on August 10, 2021,
appellee filed a sur-reply. In its brief, appellant does not challenge the trial court’s
denial of its plea to the jurisdiction. Rather, appellant complains the trial court is
barred from imposing sanctions against it and violates the separation of powers
doctrine by sanctioning appellant. There is no sanctions order in the record before
this court.

       On February 3, 2022, appellant filed two motions: (1) a motion to dismiss
this appeal as moot; and (2) a motion to issue temporary orders. The motion to
dismiss contends the interlocutory appeal is moot because a final agreed order
resolved the sanctions motion in favor of appellant. The motion further requests we
hold “the agreed order is final for purposes of the pending interlocutory appeal and
that the trial court impliedly denied the sanctions motion against the OAG.” The
motion for temporary orders requests this court find the trial court violated the
statutory stay provided by section 51.014(b) of the Texas Civil Practice and
Remedies Code by issuing a final order. The motion further requests we hold “the
trial court denied the sanctions motion at issue in this interlocutory appeal in its
final order and rendered the interlocutory appeal as moot.” Alternatively, appellant
requests we exercise our jurisdiction to issue temporary orders to preserve its right
until disposition of the appeal. There is no agreed order in the appellate record and
no notice of appeal from such an order.

       This interlocutory appeal is permissible under section 51.014(8) as an appeal
from the denial of a plea to the jurisdiction. Appellant raises no issues complaining
of that order. Accordingly, none of appellant’s issues are properly before this court.
Because appellant makes no challenge to the order on appeal, the appeal is moot.
See Electric Reliability Council of Texas, Inc. v. Panda Power Generation
Infrastructure Fund, LLC, 619 S.W.3d 628, 634-35 (Tex. 2021).



                                          2
      On March 17, 2022, the Court will consider dismissal of the appeal on its
own motion for want of jurisdiction. The appeal will be dismissed unless any party
files a response on or before March 15, 2022, showing meritorious grounds for
continuing the appeal.

      The issues raised in appellant’s motions in no way concern the denial of the
plea to the jurisdiction and seek an advisory opinion on an order not before this
court. See Electric Reliability Council of Texas, Inc, 619 S.W.3d at 634-35. The
motions are denied.



                                 PER CURIAM



Panel Consists of Justices Wise, Poissant, and Wilson.




                                        3